DETAILED ACTION
	This Office Action is responsive to the 02/03/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 11/04/2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every 112(a) rejection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the amendment is found at P22 (deformation at a pressure of 500MPa or less), P31 (positive electrode active material), and P39 (negative electrode active material).
Response to Arguments
Claims 1-5 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochida (JP2012146395A). Claims 1-2 were additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20150171478 A1). 
Applicant has argued that neither Suzuki nor Mochida anticipate the amended claim language.  See Remarks, pages 9-10 regarding Suzuki and pages 10-11 regarding Mochida 8-9. 
Applicant’s arguments regarding Suzuki have been fully considered and are persuasive. Accordingly, the rejection with Suzuki is withdrawn. 

Regarding these arguments, the Examiner notes that Mochida anticipates the following amended claim language: 
An all-solid battery (P12, battery with solid electrolyte) comprising: 
at least a unit cell (“battery”) including a positive electrode (Fig. 1, P33, positive electrode body 1), a negative electrode (Fig. 1, P33, negative electrode body 2), and an ion- conductive solid electrolyte layer interposed between the positive electrode and the negative electrode (Fig. 1, P33, solid electrolyte 3), 
wherein the all-solid battery is a solid lithium ion battery (P1), 
wherein the positive electrode includes a positive electrode active material and an inorganic solid electrolyte (P56), 
wherein the negative electrode includes a negative electrode active material and an inorganic solid electrolyte (P58 discloses that solid electrolyte particles can be added to both the positive and negative electrodes)
wherein the solid electrolyte layer includes an inorganic solid electrolyte (P68, Li2S-P2S5), 
wherein the positive electrode active material includes a lithium-containing oxide including at least one selected from the group consisting of Co, Ni, and Mn (P72, LiCoO2), 

Regarding the amended limitations that each of the inorganic solid electrolyte in the positive electrode and the negative electrode includes a solid electrolyte, particles of which undergo plastic deformation at a pressure of 500 MPa or less, and the inorganic solid electrolyte in the solid electrolyte layer includes a solid electrolyte, particles of which undergo plastic deformation at a pressure of 500 MPa or less, Mochida teaches that the pressure applied to the positive electrode body during pressure molding is preferably in the range of 100 MPa to 600 MPa (P56). Mochida does not disclose that the entire unit cell is restrained under such a pressure, nor does Mochida disclose that the unit cell is operated or measured under such a pressure. Further, Mochida discloses that the sulfide-based solid electrolyte particles are softer than oxide based particles and have excellent deformability, exhibited when the solid electrolyte particles function as a binder (P39), as is the case in the positive electrode. Given that Mochida uses the same composition of solid electrolyte (Li2S-P2S5) as examples 1-4 of the in the instant specification, and Mochida discloses that the electrolyte has excellent deformability, and Mochida discloses a range of molding pressures that encompasses the claimed plastic deformation pressure, there is significant evidence to support that the solid electrolyte particles of Mochida are the same as the claimed solid electrolyte particles and thus inherently have the same properties, including a plastic deformation pressure of 500 MPa or less. 
2 or less, wherein a resistance R2 is a resistance of the unit cell when a pressure applied in the thickness direction is 60 MPa, wherein an increase rate represented by (R1-R2)/R2 x 100 is 10% or less, and wherein a pressure applied to the solid electrolyte layer is 100 kPa or less in the all- solid battery, Mochida does not teach that a large pressure of several MPa to 60 MPa is applied with a restraining jig. Mochida is silent regarding the conditions under which the battery is measured or used and is silent towards the use of a restraining jig or analogous structure. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant (MPEP 2112 (V)). The Non-Final Rejection regarding claims 1-2 established that the battery of Mochida was substantially identical to the claimed battery based on the available evidence. Applicant’s arguments have not established that the claimed battery is structurally distinct from the battery of Mochida, thus the rejection is maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities: “a sold lithium-ion battery” (line 5) should be amended as “a solid lithium-ion battery”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 Claim 4 recites the limitation of “the solid electrolyte”. Claim 1, from which claim 4 depends, recites a solid electrolyte in the positive and the negative electrode. Claim 1 also recites a solid electrolyte in the solid electrolyte layer. It is unclear which of the solid electrolytes this limitation refers to.  
Claim Rejections - 35 USC § 102
Regarding claim 1, Mochida discloses an all-solid battery (P12, battery with solid electrolyte) comprising: 
at least a unit cell (“battery”) including a positive electrode (Fig. 1, P33, positive electrode body 1), a negative electrode (Fig. 1, P33, negative electrode body 2), and an ion- conductive solid electrolyte layer interposed between the positive electrode and the negative electrode (Fig. 1, P33, solid electrolyte 3), 
wherein the all-solid battery is a solid lithium ion battery (P1), 
wherein the positive electrode includes a positive electrode active material and an inorganic solid electrolyte (P56), 
wherein the negative electrode includes a negative electrode active material and an inorganic solid electrolyte (P58 discloses that solid electrolyte particles can be added to both the positive and negative electrodes)
wherein the solid electrolyte layer includes an inorganic solid electrolyte (P68, Li2S-P2S5), 
2), 
wherein the negative electrode active material includes at least one selected from the group consisting of a material structured to intercalate and deintercalate lithium ion, and a material containing Si (P68 discloses Si and elements that can form a compound with Li (“intercalate”)). 
Claim 1 additionally recites the limitations that each of the inorganic solid electrolyte in the positive electrode and the negative electrode includes a solid electrolyte, particles of which undergo plastic deformation at a pressure of 500 MPa or less, and the inorganic solid electrolyte in the solid electrolyte layer includes a solid electrolyte, particles of which undergo plastic deformation at a pressure of 500 MPa or less. Mochida discloses that the pressure applied to the positive electrode body during pressure molding is preferably in the range of 100 MPa to 600 MPa (P56). Mochida does not disclose that the entire unit cell is restrained under such a pressure, nor does Mochida disclose that the unit cell is operated or measured under such a pressure. Further, Mochida discloses that the sulfide-based solid electrolyte particles are softer than oxide based particles and have excellent deformability, exhibited when the solid electrolyte particles function as a binder (P39), as is the case in the positive electrode. Given that Mochida uses the same composition of solid electrolyte (Li2S-P2S5) as examples 1-4 of the in the instant specification, and Mochida discloses that the electrolyte has excellent deformability, and Mochida discloses a range of molding pressures that encompasses the claimed plastic deformation pressure, there is 
Claim 1 further recites the limitations of a resistance R1 of the unit cell when a pressure applied in a thickness direction of the unit cell is 100 kPa is 90 ohm-cm2 or less, wherein a resistance R2 is a resistance of the unit cell when a pressure applied in the thickness direction is 60 MPa, wherein an increase rate represented by (R1-R2)/R2 x 100 is 10% or less, and wherein a pressure applied to the solid electrolyte layer is 100 kPa or less in the all- solid battery. This limitation claims a property that is the result of a certain selection of components for a solid battery. The instant specification identifies a variety of example batteries capable of producing the claimed resistances (Examples 1-6, P60-77). 
Example 2 of the instant specification specifies that the positive electrode active material is LiCoO2 coated with Li4Ti5O12 (P72). Example 2 further specifies that the solid electrolyte is Li2S-P2S5 (P64) and the negative electrode is composed of graphite particles mixed with the solid electrolyte particles (P65). The battery of Example 2 has a resistance R1 of 66.4 Ωcm2 (P77). 
Mochida discloses a battery substantially identical to the battery disclosed in Example 2 of the instant specification. Mochida discloses a positive electrode active material of LiCoO2 (P72). Mochida further discloses that Li4Ti5O12 can be used as an intermediate layer on the positive electrode (P54). Mochida discloses that Li2S-P2S5 is more suitable for the solid electrolyte (P53), and that the negative electrode can be 
Given that the battery disclosed by Mochida discloses all of the structure claimed, configured as claimed, including a battery substantially identical to the battery disclosed in Example 2 of the instant specification, and the battery of Example 2 has the claimed resistance, the battery of Mochida inherently possesses the same properties and thus reads on the limitations of Claim 1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01)
Regarding claim 2, the battery disclosed by Mochida has a resistance below 75 Ωcm2. The battery disclosed by Mochida discloses all of the structure claimed, configured as claimed, including a battery substantially identical to the battery disclosed in Example 2 of the instant specification. The battery of Example 2 has the claimed resistance, so the battery of Mochida inherently possesses the same properties and thus reads on the limitations of Claim 2. 
Regarding claim 4, Mochida discloses that the inorganic solid electrolyte includes a sulfide-based solid electrolyte (P68, Li2S-P2S5) that inherently possesses the same property of undergoing plastic deformation at a pressure of 500 MPa or less, as set forth above regarding claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.K.E./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729